                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                              NO. 7:20-CR-00201-BR-1

UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
       v.                                             ) ORDER
                                                      )
                                                      )
JOURDEN TAIREE SHEPARD,                               )
                                                      )
       Defendant.                                     )

       This matter is before the court on defendant’s motion to suppress. (DE # 28.) The

government filed a response in opposition. (DE # 32.) On 12 May 2021, the court held an

evidentiary hearing during which the court heard the testimony of Sergeant Dawn Jauernik,

Deputy Jay Floyd, and Detective Brad Reader and admitted documentary evidence from both

parties. At the conclusion of the hearing, the court took the motion under advisement.

                                          I.      FACTS

       On 14 August 2020, officers with the Onslow County Sheriff’s Office Drug Enforcement

Unit were conducting surveillance of two adjacent properties, known as the “Hill.” Based on

neighbors’ complaints and having conducted controlled buys at that location through a

confidential source, law enforcement considered the location an open-air market for narcotics.

On the subject date, an officer observed defendant, who was driving a Dodge Charger, pull into

the Hill, exit the vehicle, speak with someone, return to the vehicle, and pull off. Detective

Reader, in an unmarked vehicle, followed defendant to the parking lot of a fast-food restaurant

and called out defendant’s vehicle’s license plate over the radio to other officers. Defendant

proceeded into the drive-thru lane. By this time, Sergeant Jauernik was in the restaurant’s

parking lot. She observed and ran the license plate, and it returned to a Dodge Durango. As
defendant left, Sergeant Jauernik pulled behind him on the highway. She activated her blue

lights to conduct a traffic stop. Defendant did not immediately pull over, but rather he continued

driving for approximately one-quarter of a mile.

       Sergeant Jauernik stopped her vehicle behind defendant’s and approached the driver

window. She asked defendant for his license and registration. Defendant provided her with his

license and the registration card for a Durango registered to defendant and his grandmother.

Defendant told Sergeant Jauernik that the day before, he had purchased the Charger from a car

dealer, and although the vehicle title was put in his grandmother’s name, it was in fact his. He

further stated that he transferred the license plate between the vehicles and that the car dealer

informed him “he would take care of everything.” Sergeant Jauernik requested paperwork to

confirm the transaction.

       At this point, two to three minutes into the stop, Deputy Floyd arrived on scene. He

approached the passenger window, which defendant had rolled down. Sergeant Jauernik

explained to Deputy Floyd what had occurred, and defendant handed Sergeant Jauernik a sealed

envelope containing paperwork from the car dealer. She then asked defendant to step out of the

vehicle, which he did while on his cell phone with the car dealer. Defendant handed his phone to

Sergeant Jauernik. The car dealer informed her that defendant had purchased the Charger. She

could not, however, confirm the identity of the person with whom she was speaking because the

phone number associated with the call did not show a name or business. She, along with

defendant and Deputy Floyd, walked to the back of defendant’s vehicle, which was in front of

her vehicle.




                                                   2
        Sergeant Jauernik handed all documents defendant had given her to Deputy Floyd and

asked him to check the license, check for warrants, and look through the car dealer paperwork.

She then walked to her vehicle to get her drug detection dog, Bonito.

        After patting down defendant and confirming he had no weapons, Deputy Floyd told

defendant that Sergeant Jauernik had a drug dog and to not get the dog excited because the dog

was a “bite” and “chase” dog. Leaving defendant outside between defendant’s and Sergeant

Jauernik’s vehicles, Deputy Floyd returned to his own vehicle to perform tasks associated with

the traffic stop.

        Sergeant Jauernik gave Bonito a verbal command to sniff for narcotics, and she began to

walk Bonito around defendant’s vehicle. Bonito alerted on the passenger door with a sit.

Sergeant Jauernik gave him a reward and then opened the passenger door. She gave Bonito a

verbal command to sniff the interior of the vehicle. Bonito alerted on the center console—again

by sitting, and Sergeant Jauernik rewarded him. She notified Deputy Floyd of the positive alert,

who then got out of his vehicle and informed defendant of the alert and that they were going to

search his vehicle. Sergeant Jauernik returned Bonito to her vehicle and searched defendant’s

vehicle, where she found narcotics, cash, and a gun in the center console. Defendant was

detained and placed under arrest.

        Segreant Jauernik contacted Detective Reader who arrived on scene and transported

defendant for processing. Defendant was not issued a traffic citation. According to Sergeant

Jauernik and Deputy Floyd, the stop from its inception to defendant’s detention lasted about 20

minutes.

                                     II.     DISCUSSION

    A. The Stop



                                                3
       Initially, defendant argues that the stop was not justified by reasonable suspicion. The

government relies on, and Sergeant Jauernik testified to, two grounds to support the stop: a

traffic offense and defendant’s leaving a known drug area, the Hill, during law enforcement’s

narcotics operation.

               The Fourth Amendment guarantees “[t]he right of the people to be secure
       in their persons, houses, papers, and effects, against unreasonable searches and
       seizures[.]” “Because an automobile stop is a seizure of a person, the stop must
       comply with the Fourth Amendment’s requirement ‘that it not be ‘unreasonable’
       under the circumstances.’” “As a result, such a stop ‘must be justified by probable
       cause or a reasonable suspicion, based on specific and articulable facts, of
       unlawful conduct.’”
               Probable cause exists where “the officer ‘had reasonably trustworthy
       information . . . sufficient to warrant a prudent [person] in believing that the
       petitioner had committed or was committing an offense.’” Crucially, this principle
       holds true even for the most basic traffic offense: “‘When an officer observes a
       traffic offense—however minor—he has probable cause to stop the driver of the
       vehicle.’” Moreover, an officer who observes a traffic offense may have probable
       cause even where he has additional motives for the stop. “[I]f an officer has
       probable cause or a reasonable suspicion to stop a vehicle, there is no intrusion
       upon the Fourth Amendment. That is so regardless of the fact that the officer
       would not have made the stop but for some hunch or inarticulable suspicion of
       other criminal activity. . . .”

United States v. Williams, 740 F.3d 308, 311–12 (4th Cir. 2014) (citations omitted). Further,

even if an officer was mistaken about whether the defendant’s conduct was ultimately illegal, the

stop is justified at its inception provided the mistake was objectively reasonable. See Heien v.

North Carolina, 574 U.S. 54, 66 (2014) (“The Fourth Amendment tolerates only reasonable

mistakes, and those mistakes—whether of fact or of law—must be objectively reasonable.”);

United States v. Taylor, No. 3:20-CR-00110, 2021 WL 377686, at *4 (E.D. Va. Feb. 3, 2021)

(“A search or seizure that is premised on a reasonable mistake of fact (or law) is not a violation

of an individual’s Fourth Amendment rights.” (citing Heien, 574 U.S. at 57)).

       According to Sergeant Jauernik, one of the reasons she stopped defendant’s vehicle was

because she believed the license plate displayed on it was fictitious. Pursuant to N.C. Gen. Stat.


                                                 4
§ 20-111(2), it is unlawful “[t]o display or cause or permit to be displayed . . . any . . .

registration number plate knowing the same to be fictitious . . . .” Sergeant Jauernik observed

defendant’s vehicle’s license plate, and upon obtaining information from her communications

system that the license plate returned to a Durango, not a Charger, she had a reasonable suspicion

that defendant was violating North Carolina law, and to the extent she may have been mistaken

about that fact, her mistake was objectively reasonable given the circumstances. See United

States v. Smith, No. 1:19-CR-312-1, 2019 WL 6769909, at *7-9 (M.D.N.C. Dec. 12, 2019)

(holding the officer had at least reasonable suspicion that the vehicle was being operated with

fictitious tags where he made a reasonable mistake in communicating the plate number and was

thus advised the plate number was registered to a different vehicle). Therefore, the stop was

justified. Because the court concludes that the suspected traffic offense alone justifies the stop,

the court does not consider whether defendant’s leaving the Hill, either alone or in conjunction

with the traffic offense, justifies the stop.

    B. The Search

        Next, defendant contends that the search of his vehicle was not supported by probable

cause. At the hearing, defendant suggested Bonito was not reliable based on purported

inconsistencies between Sergeant Jauernik’s testimony and report regarding Bonito’s alert on the

exterior of the vehicle and based on the rewards she gave him after alerting.

                [E]vidence of a dog’s satisfactory performance in a certification or
        training program can itself provide sufficient reason to trust his alert. If a bona
        fide organization has certified a dog after testing his reliability in a controlled
        setting, a court can presume (subject to any conflicting evidence offered) that the
        dog’s alert provides probable cause to search. . . .
                A defendant, however, must have an opportunity to challenge such
        evidence of a dog’s reliability, whether by cross-examining the testifying officer
        or by introducing his own fact or expert witnesses. The defendant, for example,
        may contest the adequacy of a certification or training program, perhaps asserting
        that its standards are too lax or its methods faulty. So too, the defendant may


                                                   5
       examine how the dog (or handler) performed in the assessments made in those
       settings. . . . And even assuming a dog is generally reliable, circumstances
       surrounding a particular alert may undermine the case for probable cause—if, say,
       the officer cued the dog (consciously or not), or if the team was working under
       unfamiliar conditions.
                In short, a probable-cause hearing focusing on a dog’s alert should
       proceed much like any other. The court should allow the parties to make their best
       case, consistent with the usual rules of criminal procedure. And the court should
       then evaluate the proffered evidence to decide what all the circumstances
       demonstrate. . . . . If . . . the defendant has challenged the State’s case (by
       disputing the reliability of the dog overall or of a particular alert), then the court
       should weigh the competing evidence. In all events, the court should not prescribe
       . . . an inflexible set of evidentiary requirements. The question—similar to every
       inquiry into probable cause—is whether all the facts surrounding a dog’s alert,
       viewed through the lens of common sense, would make a reasonably prudent
       person think that a search would reveal contraband or evidence of a crime. A sniff
       is up to snuff when it meets that test.

Florida v. Harris, 568 U.S. 237, 246-48 (2013) (citation omitted).

       Sergeant Jauernik testified that she has been a canine handler for eight years and is

currently a supervisor for the Onslow County Sheriff’s Office canine program. She and Bonito

have been together six years. Bonito is trained to detect cocaine, methamphetamine, heroin, and

marijuana. Two organizations have certified him, and he is re-certified annually. Sergeant

Jauernik and Bonito train together four hours weekly.

       Regarding the search at issue here, Sergeant Jauernik testified that Bonito alerted on the

passenger side of defendant’s vehicle by sitting. In closing argument, defendant pointed out that

Sergeant Jauernik did not testify to additional details about Bonito’s behavior which were set

forth in her report, namely, prior to sitting, and as they were walking up the passenger side of

defendant’s vehicle, Bonito “had a head snap, and went back to the door where he jumped up

putting his two front paws on the window” and “took a deep breath.” (Def.’s Ex. 1.) Defendant

also pointed out that in her direct testimony, Sergeant Jauernik did not mention giving Bonito

rewards upon his alerts to defendant’s vehicle. Rather, she did not provide that information until



                                                 6
questioned on cross-examination. Finally, defendant noted Sergeant Jauernik’s testimony that

she gives a reward to Bonito any time he gives an alert, which, according to defendant,

reinforces an alert, irrespective of whether the alert turns out to be an accurate indicator of

narcotics.

       The court deems Sergeant Jauernik a credible witness, and, considering all the facts,

concludes Bonito was sufficiently reliable. As such, the court finds that given Bonito’s positive

alerts on the exterior and interior of defendant’s vehicle, a prudent person would be warranted in

believing defendant’s vehicle contained narcotics.

       Lastly, defendant argues that Sergeant Jauernik and Deputy Floyd extended the traffic

stop to conduct the dog sniff.

       [Rodriguez v. United States, 575 U.S. 348 (2015)] held that, absent reasonable,
       articulable suspicion of criminal activity, a detaining officer may not extend an
       otherwise-completed traffic stop in order to conduct a dog sniff. The Court
       emphasized that, under Terry’s second prong, the “[a]uthority for the seizure . . .
       ends when tasks tied to the traffic infraction are—or reasonably should have
       been—completed.” In other words, to extend the detention of a motorist beyond
       the time necessary to accomplish a traffic stop’s purpose, the authorities must
       either possess “reasonable suspicion or receive the driver’s consent.”

United States v. Williams, 808 F.3d 238, 245-46 (4th Cir. 2015) (citations omitted).

       The Supreme Court . . . clarified that extending a stop by even a de minimis
       length of time violates the Fourth Amendment.
               The “acceptable length of a routine traffic stop,” however, “cannot be
       stated with mathematical precision.” In evaluating the reasonableness of a stop,
       we consider “what the police in fact do,” and whether the officers acted
       reasonably under the totality of the circumstances presented to them. Thus, an
       officer need not employ “the least intrusive means conceivable” in executing a
       stop, but he still must be reasonably diligent and must use “the least intrusive
       means reasonably available.”
               An officer may engage in certain safety measures during a traffic stop, but
       generally must focus his attention on the initial basis for the stop. An officer may
       engage in “ordinary inquiries incident to” the traffic stop, such as inspecting a
       driver’s identification and license to operate a vehicle, verifying the registration of
       a vehicle and existing insurance coverage, and determining whether the driver is
       subject to outstanding warrants.


                                                  7
               While diligently pursuing the purpose of a traffic stop, officers also may
       engage in other investigative techniques unrelated to the underlying traffic
       infraction or the safety of the officers. Such unrelated activity is permitted under
       the Fourth Amendment only as long as that activity does not prolong the roadside
       detention for the traffic infraction. For example, an officer may question the
       occupants of a car on unrelated topics without impermissibly expanding the scope
       of a traffic stop. An officer also may engage a K-9 unit to conduct a “dog sniff”
       around a vehicle during a lawful traffic stop in an attempt to identify potential
       narcotics. However, because such a “sniff” or investigative questioning is
       intended to detect “ordinary criminal wrongdoing,” these actions may not prolong
       the duration of the traffic stop absent consent of those detained or reasonable
       suspicion of criminal activity.

United States v. Hill, 852 F.3d 377, 381-82 (4th Cir. 2017) (citations omitted).

       Relying on the five-minute lapse from when Deputy Floyd confirmed there were no

outstanding warrants for defendant to when Sergeant Jauernik reported to dispatch that the dog

had alerted and on the contention that reasonable law enforcement personnel would not have left

defendant outside unguarded during the dog sniff, defendant argues that Sergeant Jauernik did

not actually deploy Bonito until after Deputy Floyd confirmed there were no warrants.

Therefore, defendant contends, the officers extended the stay after the usual incidents of the

traffic stop had been completed and in violation of the Fourth Amendment. The court disagrees.

       Sergeant Jauernik and Deputy Floyd consistently testified that Deputy Floyd was still in

his vehicle when Bonito alerted. Contrary to defendant’s argument, the court does not find it

unusual under the circumstances here for the officers to have left defendant outside between

vehicles while Sergeant Jauernik conducted the dog sniff and Deputy Floyd conducted the tasks

associated with the traffic stop. The officers had confirmed by virtue of the pat-down that

defendant had no weapons on him. Also, Deputy Floyd had warned defendant about the dog

being a “bite” and “chase” dog. Therefore, it was unlikely defendant would harm the officers or

flee. Further, Deputy Floyd testified that just because defendant had no outstanding warrants

does not mean the traffic stop ends. Considering the totality of the circumstances, the court


                                                 8
concludes the officers acted reasonably and did not extend the traffic stop to conduct the dog

sniff.

                                      III.   CONCLUSION

         Because the traffic stop was supported by reasonable suspicion, the vehicle search was

supported by probable cause, and the officers did not extend the traffic stop to conduct the dog

sniff, defendant’s motion to suppress is DENIED.

         This 27 May 2021.




                                      __________________________________
                                                     W. Earl Britt
                                                     Senior U.S. District Judge




                                                 9
